Citation Nr: 0942169	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-14 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to 
February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California.

The Board notes that the October 2005 rating decision denied 
a claim for service connection for hepatitis C.  On his May 
2007 substantive appeal, however, the Veteran specifically 
noted that he was only appealing the denial of his claim for 
service connection for PTSD.  Accordingly, only the Veteran's 
claim for service connection for PTSD is currently in 
appellate status before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence received since the March 1999 rating 
decision denying service connection for PTSD is new and 
material.

2.  The Veteran did not serve in combat and the record does 
not include credible evidence corroborating the occurrence of 
the Veteran's claimed in-service stressors including a 
personal assault.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant 
reopening of the claim of service connection for PTSD.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2009)

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).

Here, prior to the initial rating decision that denied the 
Veteran's claim for service connection for PTSD, a March 2005 
letter advised the Veteran of the VCAA, including the types 
of evidence and/or information necessary to substantiate his 
claim and the relative duties upon himself and VA in 
developing his claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letter specifically addressed evidence which 
may be submitted to demonstrate the occurrence of a personal 
or sexual assault.  While the it does not appear that the 
Veteran was sent a letter that advised him of the bases for 
assigning ratings and effective dates, since the Board has 
decided not to grant the Veteran's claim, remand for such 
notice is not required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The record reflects that the Veteran's service treatment 
records, service personnel records, and VA medical records 
have been obtained.  The Veteran has submitted statements 
from two of his brothers and statements from VA medical 
personnel.  The Veteran has not identified any other medical 
records or evidence pertinent to his claim.  The Board is 
similarly unaware of any outstanding pertinent evidence.  
Therefore, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the Veteran originally submitted a claim 
for service connection for PTSD in May 1998.  This claim was 
denied by an unappealed March 1999 rating decision on the 
basis that the Veteran had not received any diagnosis of 
PTSD.  Subsequent to this final rating decision, the Veteran 
submitted a new claim of service connection for PTSD in March 
2005.  The Veteran has submitted numerous medical records 
providing diagnoses of PTSD based on a personal assault 
stressor.  Consequently, the Board finds that new and 
material evidence has been submitted to reopen the Veteran's 
claim and that his claim for service connection for PTSD 
should be considered on a de novo basis.  38 C.F.R. § 3.156.  

The Veteran claims that he has PTSD due to a personal assault 
stressor during service.  Service connection for 
posttraumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

When a PTSD claim is based on an assertion of in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See 38 C.F.R. § 3.304(f)(3).

The Veteran's service treatment records, including the 
February 1971 discharge examination report, show no findings 
or complaints related to a psychiatric disability or to a 
sexual assault.  In March 2005 the Veteran reported that he 
had recently been diagnosed as having PTSD due to sexual 
trauma.  In statements dated in March and April 2005 the 
Veteran also reported that he had PTSD due to a night time 
firefight with the enemy North Vietnamese Regulars.  
Subsequent to April 2005 the Veteran only indicated that he 
had PTSD due to a personal assault.  The Board notes that 
none of the VA medical records have attributed the Veteran's 
claimed PTSD to combat activities, only to the Veteran's 
claimed personal assault.  The service personnel records and 
the service treatment records do not show that the Veteran 
experienced combat while in Vietnam.  There is no evidence to 
verify that the Veteran experienced a night time incident 
with the enemy or that he ever experienced a combat 
situation.  Because the evidence of record indicates that the 
Veteran did not engage in combat, service connection for PTSD 
requires corroboration of any alleged in-service stressors.

VA medical records dated from March 2005, including July and 
August 2005 statements by VA medical personnel, show 
diagnoses of PTSD attributed to a personal assault stressor.  
These records reveal that the Veteran reported being sexually 
assaulted while on a hospital ship.  In several letters the 
Veteran asserted that while in Vietnam he got sick and was 
medevaced to the hospital ship.  He stated that while under 
medication he was sodomized.  He reports that he has been 
depressed and nervous since that time.  He asserts that when 
he got back from Vietnam his PTSD caused him to stab his 
brother with a knife when his brother came up from behind to 
give him a hug and startled him.

In this case there are no post service medical records prior 
to February 2005.  The February 2005 VA medical records 
indicate that the Veteran was admitted for treatment of drug 
abuse.  VA medical records from March 2005 show diagnoses of 
PTSD attributed to the alleged sexual assault.

The Veteran's service personnel records do reveal that the 
Veteran received disciplinary actions for being absent 
without leave (AWOL) on five occasions and for being drunk 
and disorderly and using threatening language with a superior 
on one occasion.  The personnel records, however, indicate 
that the Veteran received disciplinary actions on at least 
two occasions prior to the September 1969 alleged shipboard 
personal assault.  The Veteran was disciplined for being AWOL 
in both May and August 1969.  These records reveal that the 
Veteran had a pattern of poor military behavior prior to 
being aboard the hospital ship and does not indicate that the 
Veteran experienced a change in behavior subsequent to being 
aboard the hospital ship.

The Board has considered the lay statements submitted by the 
Veteran from his older brother (February 2009), and his 
younger brother (April 2009).  Both reported an incident at a 
welcome home party for the Veteran when he returned from 
Vietnam.  They stated that the younger brother came up behind 
the Veteran to give him a hug.  They reported that the 
Veteran was startled and that he turned and stabbed his 
younger brother with a knife.  The Board notes that these 
statements provide no information that could help corroborate 
the alleged in-service personal assault.

In this case there is no evidence contemporary to the 
Veteran's service that corroborates the Veteran's alleged 
stressor of being sexually assaulted on a hospital ship.  The 
service records do confirm that the Veteran was treated on a 
hospital ship off of Vietnam in September 1969 for a fever.  
But none of the service records indicate that the Veteran had 
any psychiatric problems and none indicate that the Veteran 
experienced a sexual assault.  Furthermore, the service 
personnel records do not corroborate the Veteran's claimed 
stressor.  Although these records reveal numerous 
disciplinary actions, the personnel records do not indicate 
that the Veteran had sudden behavior changes.  These records 
indicate that the Veteran received disciplinary actions both 
before and after the alleged assault.  

The Board finds that the service treatment records and 
service personnel records are more probative than the 
Veteran's contentions regarding an alleged personal assault.  
Indeed, the Board finds that the veteran's contention 
regarding an alleged in-service assault are not credible.  
The most probative evidence of record does not support the 
Veteran's claim that he experienced any type of stressor 
during service.  Because there is no credible supporting 
evidence of the Veteran's any claimed in-service stressors, 
the preponderance of the evidence is against the Veteran's 
claim for service connection for PTSD.


ORDER

New and material evidence having been received, the issue of 
service connection for PTSD is reopened.

Service connection for PTSD is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


